DETAILED ACTION
This is in response to the applicant’s reply filed December 17, 2020.  In the applicant’s reply; claims 1, 5-6, 12, 14 and 18-22 were amended, and claim 13 was cancelled.  Claims 1-6, 9-10, 12, 14, 16, and 18-25 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Responses to Applicant’s Remark
Applicants' amendments filed on December 17, 2020 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on September 28, 2020.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claim 18 under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 7,366,240 to Yin, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 18 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2015/0071344 to Tourapis, and the rejection is hereby withdrawn. 

Applicant's arguments with respect to the rejections of record have been considered but are moot in view of the new grounds of rejection, presented below, necessitated by applicant’s amendments. 
Applicants' arguments filed on December 17, 2020 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited reference to reasonably and properly meet the claimed limitation. 

Applicant argues that the amended features “wherein the QP table includes an entry determined based on a predetermined first value, a bit depth of the image data, and a target compression ratio” for claim 1 are not taught by the rejection of record. 
Examiner respectfully disagrees. Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Tourapis teaches in the following section teaches: additional chroma QP offsets are predetermined values, bit depth, resolution and quality, and discloses the above amendments.  Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. In re Tanaka et al., 193 USPQ 139, (CCPA) 1977 
[0004] For some applications or content, being able to control the quality of some color components independently can be quite important in an attempt to improve overall quality, the compression ratio, as well as the overall user experience. 
[0119] In some embodiments, different chroma QP offset parameters are specified for different scalability layers such as for resolution, quality, bit-depth, etc. Some embodiments apply additional chroma QP offsets to 3D/Multi-view applications where different chroma QP offsets are assigned to different views. For example, stereo masking could be considered to allocate and predict the chroma QP offsets as to reduce overhead and maximize the subjective quality of such a system. 
[0120] For some embodiments, FIG. 17 conceptually illustrates a process 1700 for analyzing different regions of an image and assigning chroma QP offsets accordingly. The process is performed by a video encoder in some embodiments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-25 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “determining a desired peak signal-to-noise ratio (PSNR) gain range; determining a combination of a first number and a second number associated with the desired PSNR gain range;”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re MayhewThe disclosure fails to provide adequate support for a “PSNR gain range”, or the manner for determining the PSNR gain range, nor does it qualify exactly what “first” and “second” number are associated with the range. As a result, these amended features lack the enabling support needed to properly disclose the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “determining a desired peak signal-to-noise ratio (PSNR) gain range; determining a combination of a first number and a second number associated with the desired PSNR gain range;”, and leads to indefiniteness as it is unclear how a PSNR gain range is determined and how the combination of numbers are determined, and their association with the desired PSNR gain range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, and 9-10, are rejected under 35 U.S.C. 103(a) as being unpatentable over Tourapis et al. (US PGPub US 2015/0071344 A1, hereby referred to as “Tourapis”), in view of Chiang Wei Yin et al. (US Patent No.: US 7,366,240 B2, hereby referred to as “Chiang Wei Yin”). 

Consider Independent Claims 1.

1. (Original) An image processing device comprising: (Tourapis: abstract, [0032]-[0034])
1. a multimedia intellectual property (IP) block configured to process image data; (Tourapis: [0137]-[0149], Figure 8, [0143] Other embodiments use a removable storage device (such as a floppy disk, flash memory device, etc., and its corresponding disk drive) as the permanent storage device. Like the permanent storage device 2035, the system memory 2020 is a read-and-write memory device. However, unlike storage device 2035, the system memory 2020 is a volatile read-and-write memory, such a random access memory. The system memory 2020 stores some of the instructions and data that the processor needs at runtime. In some embodiments, the invention's processes are stored in the system memory 2020, the permanent storage device 2035, and/or the read-only memory 2030. For example, the various memory units include instructions for processing multimedia clips in accordance with some embodiments. From these various memory units, the processing unit(s) 2010 retrieves instructions to execute and data to process in order to execute the processes of some embodiments.)
1. a memory; and a frame buffer configured to (Tourapis: [0137]-[0149], [0126]-[0132], Figure 8 [0127] The video encoder includes a transform module 1810, a quantization module 1815, an entropy encoder 1820, an inverse quantization module 1825, an inverse transform module 1830, a deblocking filter 1840, a sample adaptive offset (SAO) filter 1845, a frame buffer 1850, a rate control module 1835, and a prediction module 1890. The prediction module 1890 includes a motion estimation module 1860, a motion compensation module 1865, an intra-prediction module 1870, and a mode decision module 1880. The video encoder 1800 also includes a video display 1855 in some embodiments)
(Tourapis: [0121] The process starts when it receives (at 1710) a video picture. This video picture can be a raw image in an uncompressed video stream or a decoded picture from a compressed video bitstream. The process then identifies ( at 1720) a region in the picture that shares common characteristics that make it suitable for the coding units in the region to share a common set of chroma QP offset values. For example, some embodiments identify a region that is originally coded in 4:2:0 format as a region in which higher QP values (and hence positive chroma QP offset) can be used to reduce bitrate. Conversely, some embodiments identify a region that is natively coded in 4:4:4 format as a region in which lower QP values (and hence lower or negative QP offset values) are needed to maintain quality.)
1. a logic circuit configured to determine a combination of a quantization parameter (QP) table and an entropy table  (Tourapis: [0084]-[0091], Figures 8-10, [0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. [0086] Once the set of chroma QP offset values has been identified from the table 890, the computation of chroma quantization parameters is similar to that of FIG. 1. In the example of FIG. 8, the luma QP values 851 (from four luma QGs overlapping the chroma QG 821) are applicable to the chroma QG 821, the luma QP value 852 (from a same luma QG) is applicable to the chroma QG 822, and the luma QP values 853 (from two luma QGs overlapping the chroma QG 823) is applicable to QG 823.Addingthe luma QPvalues 851, the chroma QP offset 831 (for the picture 802 and/or for slice 811), and the chroma QP offset C (retrieved from table entry 893 for QG 821) yields chroma QP values 861 for the QG 821. Adding the luma QP values 852, the chroma QP offset 831, and the chroma QP offset A (retrieved from table entry 891) yields chroma Q P values 862 for the QG 822. Adding the luma QP values 853, the chroma QP offset 831, and the chroma QP offset A (retrieved from table entry 891) yields chroma QP values 863 for the QG 823.)
1. and control compression of the image data based on the determined combination of the QP table and the entropy table. (Tourapis: [0127] The video encoder includes a transform module 1810, a quantization module 1815, an entropy encoder 1820, an inverse quantization module 1825, an inverse transform module 1830, a deblocking filter 1840, a sample adaptive offset (SAO) filter 1845, a frame buffer 1850, a rate control module 1835, and a prediction module 1890. [0130] In some embodiments, the rate controller 1835 dissolves the set of chroma QP offset values into sets of chroma QP offset values at various levels of the video coding hierarchy. [0131] These sets of chroma QP offset values are then provided to the entropy encoder 1820 to be encoded into the bitstream 1895. In some embodiments, the rate controller 1835 compiles a table of possible quantization group level offsets and provides the compiled table to the entropy encoder 1820.) 
1. wherein the QP table includes an entry determined based on a predetermined first value, a bit depth of the image data, and a target compression ratio.(Examiner Note: the following section teaches: additional chroma QP offsets are predetermined values, bit depth, resolution and quality, and discloses the above amendments.  Tourapis: [0004] For some applications or content, being able to control the quality of some color components independently can be quite important in an attempt to improve overall quality, the compression ratio, as well as the overall user experience. [0119] In some embodiments, different chroma QP offset parameters are specified for different scalability layers such as for resolution, quality, bit-depth, etc. Some embodiments apply additional chroma QP offsets to 3D/Multi-view applications where different chroma QP offsets are assigned to different views. For example, stereo masking could be considered to allocate and predict the chroma QP offsets as to reduce overhead and maximize the subjective quality of such a system. [0120] For some embodiments, FIG. 17 conceptually illustrates a process 1700 for analyzing different regions of an image and assigning chroma QP offsets accordingly. The process is performed by a video encoder in some embodiments.)
Tourapis does not teach: a frame buffer compressor configured to compress the image data to generate compressed data 
Chiang Wei Yin teaches: 
1. (Original) An image processing device comprising: (Chiang Wei Yin: abstract, column 1 lines 54-67, column 2 lines 1-59, A method of processing video frame data includes the steps of: receiving a video frame; partially decoding the video frame; fully decoding the video frame to produce macroblocks; determining video data parameters from the partially decoded video frame or both the partially and fully decoded video frame; and encoding the macroblocks based on the determined video data parameters to provide a compressed video frame for subsequent display.)
1. a multimedia intellectual property (IP) block configured to process image data; (Chiang Wei Yin: column 4 lines 7-48, FIG. 2 shows the general operation of the memory reduction scheme in the decoder of a preferred embodiment. The MPEG video bitstream is partially decoded by a Bitstream Parser circuit 301, which applies variable-length decoding on the video bitstream to obtain the quantized DCT coefficients and macroblock information for all macroblocks and related picture information in each frame being processed. This is the first pass of the two-pass decoding process. The information from the partially decoded MPEG video bitstream is passed to a Data Analyzer circuit 302, which further extracts picture statistics and macroblock information in relation to each frame being processed. The Bitstream Parser 301 retrieves macroblock and picture information from the pictures stored in compressed frame buffers and the Data Analyzer circuit 302 uses this further macroblock information and picture statistics as described later.)
1. a memory; and a frame buffer compressor (FBC) configured to (Chiang Wei Yin: column 4 lines 7-48, FIG. 2 The information from the partially decoded MPEG video bitstream is passed to a Data Analyzer circuit 302, which further extracts picture statistics and macroblock information in relation to each frame being processed. The Bitstream Parser 301 retrieves macroblock and picture information from the pictures stored in compressed frame buffers and the Data Analyzer circuit 302 uses this further macroblock information and picture statistics as described later. An MPEG-2 Decoder circuit 303 completely decodes the MPEG video bitstream to produce macroblocks, which are later re-encoded by an Embedded Encoder 308 for storage in the compressed frame buffers and referenced by an address. The stored macro blocks may be later retrieved from memory for the motion compensation of predicted macroblocks, which may be decoded from later frames, thus forming the final pixel values in preparation for display. At the same time, macro block information is passed to the Data Analyzer 302 as it is generated by the MPEG-2 Decoder 303.)
1. compress the image data to generate compressed data and store the compressed data in the memory, wherein the frame buffer compressor includes (Chiang Wei Yin: column 6 lines 29-57, Figure 3 With the derived quantizer scale from the Rate Control circuit 304 and the encoding parameters from the Data Analyzer 302, the Embedded Encoder 308 encodes the stream of decoded pixel values from the MPEG Decoder 303 via the various video compression techniques in the MPEG-2 specifications, namely DCT, quantization and variable-length encoding, to form a video bitstream for storage in the compressed frame buffers. Preferably, the Rate Control circuit 304 works in realtime, such that the Feedback Control circuit 307 receives the actual bit count of the video stream as it is leaving the Embedded Encoder 308 and makes any adjustments using the Macroblock Bit Allocation circuit 305 or Quantizer Scale Prediction circuit 306 for the next macroblock in the pipeline. FIG. 3 shows an embodiment of the decoder, illustrating an example of an implementation architecture of B-on-theFly MPEG video stream decoding working in conjunction with a system providing reduced memory MPEG video stream decoding.)
1. a logic circuit configured to determine a combination of a quantization parameter (QP) table and an entropy table  (Chiang Wei Yin: column 3 lines 35-42, Embodiments of the present invention are applicable to an MPEG-2 video decoder. The MPEG-2 specifications (also referred to as "ISO/IEC 13818") achieves significant compression by removing temporal redundancy between frames close in time. This is done in addition to removing spatial and statistical redundancy within a frame by DCT or entropy 40 encoding and lossy compression by quantization. Column 8 lines 45-67, Figure 4, During the first field time of an I-Picture or a P-Picture, the Bitstream Parser 402 variable-length decodes the video bitstreams after removing the numerous headers (including those headers that define a sequence, GOP, picture, slice, or macroblock) and extracts the following picture parameters for storage and macroblock parameters for further processing in Data Analyzer 403. Picture Parameters: q_scale_type, the type of quantization table used (linear or non linear); Intra Quantizer Matrix, the two dimensional 8x8 quantization table used for intra-coding;)
1. and control compression of the image data based on the determined combination of the QP table and the entropy table. (Chiang Wei Yin: Figure 4, column 8 lines 8-67, column 9 lines 1-25 Preferably, the macroblock parameters are processed in the Data Analyzer 403 as information is extracted from the Bitstream Parser 402 during the first pass decoding and the MPEG Decoder 404 during the second pass decoding. The Bitstream Parser 402 or the MPEG Decoder 404 might not give the exact list of parameters desired since some of the parameters have to be computed outside the MPEG Decoder 404. For example, the bit count of AC coefficients can be computed from the difference between the bitstream pointer from the first AC coefficient decoding to, and not inclusive of, the end of block code. In addition, some of the macroblock parameters are computed from the extracted parameters and some are accumulated to form picture parameters.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Tourapis method and system for video encoding that flexibly specifies the chroma quantization parameters to leverage features from Chiang Wei Yin’s algorithm for video analytics and processing, as they are both in the same field of endeavor. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Tourapis in order to more effectively encode the video-based feature parameters and provide a compressed video frame, while still accurately representing the color components using quantized data. Furthermore, the prior art collectively 

Claim 2. The combination of Tourapis and Chiang Wei Yin teaches: The image processing device of claim 1, wherein the frame buffer compressor writes the compressed data generated based on the combination of the QP table and the entropy table to the memory. (Tourapis: [0084]-[0091], Figures 8-10, [0084] FIG. 8 illustrates a hierarchical video coding structure 800 that includes a table 890 of possible chroma QP offset values encoded at a higher level header. [0086] Once the set of chroma QP offset values has been identified from the table 890, the computation of chroma quantization parameters is similar to that of FIG. 1. In the example of FIG. 8, the luma QP values 851 (from four luma QGs overlapping the chroma QG 821) are applicable to the chroma QG 821, the luma QP value 852 (from a same luma QG) is applicable to the chroma QG 822, and the luma QP values 853 (from two luma QGs overlapping the chroma QG 823) is applicable to QG 823.Addingthe luma QPvalues 851, the chroma QP offset 831 (for the picture 802 and/or for slice 811), and the chroma QP offset C (retrieved from table entry 893 for QG 821) yields chroma QP values 861 for the QG 821. Adding the luma QP values 852, the chroma QP offset 831, and the chroma QP offset A (retrieved from table entry 891) yields chroma Q P values 862 for the QG 822. Adding the luma QP values 853, the chroma QP offset 831, and the chroma QP offset A (retrieved from table entry 891) yields chroma QP values 863 for the QG 823.Chiang Wei Yin: column 3 lines 35-42, Embodiments of the present invention are applicable to an MPEG-2 video decoder. The MPEG-2 specifications (also referred to as "ISO/IEC 13818") achieves significant compression by removing temporal redundancy between frames close in time. This is done in addition to removing spatial and statistical redundancy within a frame by DCT or entropy 40 encoding and lossy compression by quantization. Column 8 lines 45-67, Figure 4, During the first field time of an I-Picture or a P-Picture, the Bitstream Parser 402 variable-length decodes the video bitstreams after removing the numerous headers (including those headers that define a sequence, GOP, picture, slice, or macroblock) and extracts the following picture parameters for storage and macroblock parameters for further processing in Data Analyzer 403. Picture Parameters: q_scale_type, the type of quantization table used (linear or non linear); Intra Quantizer Matrix, the two dimensional 8x8 quantization table used for intra-coding;)

Claim 3. The combination of Tourapis and Chiang Wei Yin teaches:  The image processing device of claim 1, wherein the frame buffer compressor reads the compressed data from the memory, decompresses the read compressed data to generate a decompressed data, and provides the decompressed data to the multimedia IP block. (Tourapis: [0121] The process starts when it receives (at 1710) a video picture. This video picture can be a raw image in an uncompressed video stream or a decoded picture from a compressed video bitstream. The process then identifies ( at 1720) a region in the picture that shares common characteristics that make it suitable for the coding units in the region to share a common set of chroma QP offset values. For example, some embodiments identify a region that is originally coded in 4:2:0 format as a region in which higher QP values (and hence positive chroma QP offset) can be used to reduce bitrate. Conversely, some embodiments identify a region that is natively coded in 4:4:4 format as a region in which lower QP values (and hence lower or negative QP offset values) are needed to maintain quality. [0122] The process then analyzes (at 1730) each region's spatial-temporal characteristics. In some embodiments, this analysis includes an analysis of the region's texture/variance/activity, format (4:4:4 or 4:2:0, etc.), noise, motion, bit-depth, or other characteristics that may affect the relationship between luma and chroma as well as between the two chroma components. [0123] Next, the process assigns (at 1740) chroma QP offset values based on the analysis of the region. In some embodiments, the process first identifies the suitable chroma QP value for the region based on the analysis performed in 1730, then subtracts the chosen luma QP value from the identified chroma QP value to obtain the desired overall chroma QP offset value. Chiang Wei Yin: column 3 lines 35-42, Embodiments of the present invention are applicable to an MPEG-2 video decoder. The MPEG-2 specifications (also referred to as "ISO/IEC 13818") achieves significant compression by removing temporal redundancy between frames close in time. This is done in addition to removing spatial and statistical redundancy within a frame by DCT or entropy 40 encoding and lossy compression by quantization. Column 8 lines 45-67, Figure 4, During the first field time of an I-Picture or a P-Picture, the Bitstream Parser 402 variable-length decodes the video bitstreams after removing the numerous headers (including those headers that define a sequence, GOP, picture, slice, or macroblock) and extracts the following picture parameters for storage and macroblock parameters for further processing in Data Analyzer 403. Picture Parameters: q_scale_type, the type of quantization table used (linear or non linear); Intra Quantizer Matrix, the two dimensional 8x8 quantization table used for intra-coding;)

 (Tourapis: [0121] The process starts when it receives (at 1710) a video picture. This video picture can be a raw image in an uncompressed video stream or a decoded picture from a compressed video bitstream. The process then identifies ( at 1720) a region in the picture that shares common characteristics that make it suitable for the coding units in the region to share a common set of chroma QP offset values. For example, some embodiments identify a region that is originally coded in 4:2:0 format as a region in which higher QP values (and hence positive chroma QP offset) can be used to reduce bitrate. Conversely, some embodiments identify a region that is natively coded in 4:4:4 format as a region in which lower QP values (and hence lower or negative QP offset values) are needed to maintain quality. [0122] The process then analyzes (at 1730) each region's spatial-temporal characteristics. In some embodiments, this analysis includes an analysis of the region's texture/variance/activity, format (4:4:4 or 4:2:0, etc.), noise, motion, bit-depth, or other characteristics that may affect the relationship between luma and chroma as well as between the two chroma components. [0123] Next, the process assigns (at 1740) chroma QP offset values based on the analysis of the region. In some embodiments, the process first identifies the suitable chroma QP value for the region based on the analysis performed in 1730, then subtracts the chosen luma QP value from the identified chroma QP value to obtain the desired overall chroma QP offset value. Chiang Wei Yin: column 3 lines 35-42, Embodiments of the present invention are applicable to an MPEG-2 video decoder. The MPEG-2 specifications (also referred to as "ISO/IEC 13818") achieves significant compression by removing temporal redundancy between frames close in time. This is done in addition to removing spatial and statistical redundancy within a frame by DCT or entropy 40 encoding and lossy compression by quantization. Column 8 lines 45-67, Figure 4, During the first field time of an I-Picture or a P-Picture, the Bitstream Parser 402 variable-length decodes the video bitstreams after removing the numerous headers (including those headers that define a sequence, GOP, picture, slice, or macroblock) and extracts the following picture parameters for storage and macroblock parameters for further processing in Data Analyzer 403. Picture Parameters: q_scale_type, the type of quantization table used (linear or non linear); Intra Quantizer Matrix, the two dimensional 8x8 quantization table used for intra-coding;)

Claims 6. 
The combination of Tourapis and Chiang Wei Yin teaches: 
6. (Original) The image processing device of claim 5, wherein the QP table includes one or more third entries between the first entry and the second entry, and each of the third entries is determined through sampling. (Chiang Wei Yin: column 10 lines 6-26, A possible implementation with memory saving is to have a hierarchical pointer system implemented in the Macroblock Pointer Table. For example, the picture is divided into video segments, such that each video segment consists of five consecutive macro blocks. Each picture should have 324 full segment pointers (1620 macroblocks per picture/5 macroblocks per video segment=324 segments) and four incremental macroblock pointers per segment, where each incremental macro block pointer points to a macro block relative to the previous macroblock within that segment. Hence, for a 4:2:0 chroma sampling format, the largest macroblock size would be 3072 bits (8x8 pixels per block*6 blocks per macroblock*5 bits per pixel=3072 bits per macroblock) and the largest segment size would be 15,360 bits (3072 bits per macroblock*5 macroblocks per video segment=15,360 bits) and the largest picture size would be 4,976,640 bits (3072 bits per macroblock*1620 macroblocks per picture=4,976, 640 bits). Assuming that the compression does not expand the original pixel data, a 12 and 23 bit precision is defined 25 for an incremental macroblock pointer and a full segment pointer respectively. Tourapis: [0111] Since video contents of different types can be combined into a same video stream or even a same video image, some embodiments identify different regions in an image that are of different types of video content. In some of these embodiments, different regions with different types of video content are assigned different chroma QP offset values or into different quantization groups. Some embodiments distinguish graphics content from real video content. Some embodiments distinguish 4:4:4 video content that are originally coded in 4:4:4 format from 4:4:4 video content that are up-sampled from 4:2:0 format. Some embodiments discern video content that may have originally been of different bit depths. These characteristics of video content, in addition to their relationships across color components as well as rate control information, are used by some embodiments to determine the quantization levels or quantization relationships among all color components. [0127] The video encoder includes a transform module 1810, a quantization module 1815, an entropy encoder 1820, an inverse quantization module 1825, an inverse transform module 1830, a deblocking filter 1840, a sample adaptive offset (SAO) filter 1845, a frame buffer 1850, a rate control module 1835, and a prediction module 1890. The prediction module 1890 includes a motion estimation module 1860, a motion compensation module 1865, an intra-prediction module 1870, and a mode decision module 1880. The video encoder 1800 also includes a video display 1855 in some embodiments. [0126]-[0132])


The combination of Tourapis and Chiang Wei Yin teaches: 
9. (Original) The image processing device of claim 1, wherein the entropy table is determined by a maximum of 4 or less k values for entropy encoding.
10. (Original) The image processing device of claim 9, wherein the k values includes values of n, n+1, n+2, and n+3 when the image data has a first bit depth, and wherein the k values includes values of n+a, n-+a4-1, n-a-+2, and n+a+3 when the image data has a second bit depth larger than the first bit depth, wherein n is an integer >=::: 0 and a is an integer >= 1. (Chiang Wei Yin: column 10 lines 6-26, A possible implementation with memory saving is to have a hierarchical pointer system implemented in the Macroblock Pointer Table. For example, the picture is divided into video segments, such that each video segment consists of five consecutive macro blocks. Each picture should have 324 full segment pointers (1620 macroblocks per picture/5 macroblocks per video segment=324 segments) and four incremental macroblock pointers per segment, where each incremental macro block pointer points to a macro block relative to the previous macroblock within that segment. Hence, for a 4:2:0 chroma sampling format, the largest macroblock size would be 3072 bits (8x8 pixels per block*6 blocks per macroblock*5 bits per pixel=3072 bits per macroblock) and the largest segment size would be 15,360 bits (3072 bits per macroblock*5 macroblocks per video segment=15,360 bits) and the largest picture size would be 4,976,640 bits (3072 bits per macroblock*1620 macroblocks per picture=4,976, 640 bits). Assuming that the compression does not expand the original pixel data, a 12 and 23 bit precision is defined 25 for an incremental macroblock pointer and a full segment pointer respectively. Tourapis: [0111] Since video contents of different types can be combined into a same video stream or even a same video image, some embodiments identify different regions in an image that are of different types of video content. In some of these embodiments, different regions with different types of video content are assigned different chroma QP offset values or into different quantization groups. Some embodiments distinguish graphics content from real video content. Some embodiments distinguish 4:4:4 video content that are originally coded in 4:4:4 format from 4:4:4 video content that are up-sampled from 4:2:0 format. Some embodiments discern video content that may have originally been of different bit depths. These characteristics of video content, in addition to their relationships across color components as well as rate control information, are used by some embodiments to determine the quantization levels or quantization relationships among all color components. [0122] The process then analyzes (at 1730) each region's spatial-temporal characteristics. In some embodiments, this analysis includes an analysis of the region's texture/variance/ activity, format ( 4:4:4 or 4:2:0, etc.), noise, motion, bit-depth, or other characteristics that may affect the relationship between luma and chroma as well as between the two chroma components. [0127] The video encoder includes a transform module 1810, a quantization module 1815, an entropy encoder 1820, an inverse quantization module 1825, an inverse transform module 1830, a deblocking filter 1840, a sample adaptive offset (SAO) filter 1845, a frame buffer 1850, a rate control module 1835, and a prediction module 1890. The prediction module 1890 includes a motion estimation module 1860, a motion compensation module 1865, an intra-prediction module 1870, and a mode decision module 1880. The video encoder 1800 also includes a video display 1855 in some embodiments. [0126]-[0132])

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 are not rejected because the prior art fails to teach the device of Claim 5, which specifically comprises the following features in combination with other recited limitations: 
5. (Original) The image processing device of claim 1, wherein the QP table includes a first entry and a second entry, the first entry is a. predetermined first value, and the second entry is determined by the following equation: 
MaxShiftValue >> BitDepth * (1 – CompressionRatio)
where, MaxShiftValue is the first value, BitDepth is a bit depth of the image data, and CompressionRatio is a compression ratio.

Claims 12, 14 and 16 are allowed. Claim 12 is considered allowable for the reasons stated below, and Claims 14 and 16 are dependent therefrom, and as a result are also considered allowable subject matter. 
12. (Currently Amended) An image processing device comprising: a multimedia intellectual property (IP) block configured to process image data; a memory; and a frame buffer compressor (FBC) configured to compress the image data to generate compressed data and store the compressed data in the memory, wherein the frame buffer compressor includes a logic circuit configured to determine a quantization parameter (QP) table including a first number of entries and an entropy table having a second number of k values for entropy encoding, and control compression of the image data in accordance with the determined combination of the QP table and the entropy table, wherein the QP table includes a first entry and a second entry, the first entry is a predetermined first value, and the second entry is determined by the following equation: 
MaxShiftValue >> BitDepth * (1 – CompressionRatio)
where, MaxShiftValue is the first value, BitDepth is a bit depth of the image data, and CompressionRatio is a compression ratio.
The following is a statement of reasons for the indication of allowable subject matter: the above recited claimed subject matter is not taught by the prior art of record and is deemed to be allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

March 15, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662